DETAILED ACTION

Supplemental Non-Final Office Action
	The instant non-final Office action is a supplemental non-Final Office action that replaces the Office action mailed on 9 September 2021.  The time period for reply is reset to begin with the mailing date of the instant supplemental non-Final Office action.

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 24-43 are pending and examined in the instant Office action.
Even though the claims recite judicial exceptions, the claims are patent eligible because partitioning blood serum from a subject having ovarian cancer in at least a first phase and a second phase of a first aqueous multi-phase system wherein the second phase is immiscible in the first phase ay equilibrium was not routine and conventional at the time of the effective filing date of the instant invention.

Information Disclosure Statement
	The IDS of 5/3/2019 has been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claims 34 recites determining a relative measure of interaction between the blood serum and the first and second phases of the system, it is unclear to what this measurement is relative.  For the purpose of examination, it is interpreted that this measure is relative to a control subject that does not have ovarian cancer.
Claims 24 and 34 recite diagnosing ovarian cancer by comparing blood partitioning in multiphase aqueous systems between patients with ovarian cancer to healthy patients.  It is unclear as to the metes and bounds of what biomarkers or subsets type of the blood are compared in the partitioning between ovarian cancer positive and negative subjects.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	12 September 2021